
	

115 SRES 212 IS: Recognizing June 2017 as “LGBTQ Pride Month”. 
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 212
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Mr. Brown (for himself, Mrs. Feinstein, Mr. Blumenthal, Mr. Franken, Ms. Baldwin, Mr. Booker, Ms. Cantwell, Mr. Cardin, Mr. Carper, Mr. Coons, Ms. Cortez Masto, Mr. Durbin, Ms. Harris, Mr. Heinrich, Ms. Hassan, Ms. Klobuchar, Mr. Markey, Mr. Menendez, Mr. Merkley, Mrs. Murray, Mr. Peters, Mrs. Shaheen, Mr. Udall, Mr. Whitehouse, Mr. Wyden, Ms. Warren, Mr. Casey, Mr. Kaine, Mr. Sanders, Mr. Reed, Mr. Murphy, Mr. Van Hollen, and Ms. Stabenow) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing June 2017 as LGBTQ Pride Month. 
	
	
 Whereas individuals who are lesbian, gay, bisexual, transgender, and queer (referred to in this preamble as LGBTQ) include individuals from all States and the District of Columbia and all faiths, races, national origins, socioeconomic statuses, education levels, and political beliefs;
 Whereas LGBTQ people in the United States have made, and continue to make, vital contributions to the United States and to the world in every aspect, including in the fields of education, law, health, business, science, research, economic development, architecture, fashion, sports, government, music, film, technology, literature, civil rights, and politics;
 Whereas LGBTQ people in the United States serve as law enforcement officers, firefighters, and first responders in all States and the District of Columbia;
 Whereas LGBTQ people in the United States serve, and have served, the United States Army, Coast Guard, Navy, Air Force, and Marines, honorably and with distinction and bravery;
 Whereas an estimated number of more than 100,000 brave men and women were discharged from the Armed Forces of the United States between the beginning of World War II and 2011 because of their sexual orientation, including the discharge of more than 13,000 men and women under the “Don’t Ask, Don’t Tell” policy in place between 1994 and 2011;
 Whereas LGBTQ people in the United States serve, and have served, in positions in the Federal Government and State and local governments, including as Members of Congress, governors, mayors, and city council members;
 Whereas, throughout much of the history of the United States, same-sex relationships were criminalized in many States and many LGBTQ people in the United States were forced to hide their LGBTQ identities while living in secrecy and fear;
 Whereas, on June 26, 2015, the Supreme Court of the United States ruled in Obergefell v. Hodges, 135 S. Ct. 2584, that same-sex couples have a constitutional right to marry and acknowledged that many same-sex couples provide loving and nurturing homes to their children, and that laws prohibiting same-sex-marriage harm and humiliate the children of same-sex couples;
 Whereas Acquired Immunodeficiency Syndrome (referred to in this preamble as AIDS) has disproportionately impacted LGBTQ people in the United States partly caused by a lack of funding and research devoted to finding effective treatment for AIDS and the Human Immunodeficiency Virus (referred to in this preamble as HIV) during the early stages of the HIV and AIDS epidemic;
 Whereas gay and bisexual men and transgender women of color have a higher risk of contracting HIV; Whereas the LGBTQ community has maintained its unwavering commitment to ending the HIV and AIDS epidemic;
 Whereas LGBTQ people in the United States face disparities in employment, healthcare, education, and many other areas central to the pursuit of happiness in the United States;
 Whereas 31 States have no explicit ban on discrimination based on sexual orientation and gender identity in the workplace, housing, or public accommodations, and 36 States have no explicit ban on discrimination against LGBTQ individuals in education;
 Whereas LGBTQ youth are at increased risk of suicide, homelessness, and becoming victims of bullying and violence;
 Whereas the LGBTQ community has faced discrimination, inequality, and violence throughout the history of the United States;
 Whereas LGBTQ people in the United States, in particular transgender individuals, face a disproportionately high risk of becoming victims of violent hate crimes;
 Whereas members of the LGBTQ community have been targeted in acts of mass violence, including— (1)the Pulse nightclub shooting in Orlando, Florida, on June 12, 2016, where 49 people were killed; and
 (2)the arson attack at the UpStairs Lounge in New Orleans, Louisiana, on June 24, 1973, where 32 people died;
 Whereas LGBTQ people in the United States face persecution and violence in many parts of the world, including State-sponsored violence;
 Whereas, in 2017 alone, hundreds of LGBTQ people around the world have been arrested in countries and territories such as Chechnya, Indonesia, and Bangladesh;
 Whereas the LGBTQ community has gathered in some of the most dangerous places in the world to hold Pride festivals and marches, despite threats of violence or arrest;
 Whereas, in 2009, President Barack Obama signed the Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act (Public Law 111–84; 123 Stat. 2835) into law to protect all people in the United States from crimes motivated by the actual or perceived sexual orientation or gender identity of an individual;
 Whereas the demonstrators that protested on June 28, 1969, following a law enforcement raid of the Stonewall Inn, an LGBTQ club in New York City, are pioneers of the LGBTQ movement for equality;
 Whereas LGBTQ people in the United States have fought for equal treatment, dignity, and respect; Whereas LGBTQ people in the United States have achieved significant milestones, ensuring that future generations of LGBTQ people in the United States will enjoy a more equal and just society;
 Whereas, despite being marginalized throughout the history of the United States, LGBTQ people in the United States continue to celebrate their identities, love, and contributions to the United States in various expressions of Pride; and
 Whereas the inclusion of LGBTQ people in the United States continues to expand every day and LGBTQ people in the United States remain determined to pursue equality, respect, and inclusion for all individuals regardless of sexual orientation or gender identity: Now, therefore, be it
		
	
 That the Senate— (1)supports the rights, freedoms, and equal treatment of lesbian, gay, bisexual, transgender, and queer (referred to in this resolving clause as LGBTQ) people in the United States and around the world;
 (2)acknowledges that LGBTQ rights are human rights that are to be protected by the United States Constitution and numerous international treaties and conventions;
 (3)commits to ensuring the equal treatment of all people in the United States, regardless of sexual orientation and gender identity;
 (4)commits to ensuring that the United States remains a beacon of hope for the equal treatment of people around the world, including LGBTQ individuals; and
 (5)encourages the celebration of June as LGBTQ Pride Month in order to provide a lasting opportunity for all people in the United States to learn about the discrimination and inequality that the LGBTQ community endured, and continues to endure, and to celebrate the contributions of the LGBTQ community throughout the history of the United States.
			
